DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/16/2022, with respect to the rejection(s) of claims 1-20, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 11-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al. (Kare – US 2015/0294086 A1) in view of Raman et al. (Raman – US 10,657,968 B1) and White et al. (White – US 2018/0152557 A1).

As to claim 1, Kare discloses a system for providing a health care service, comprising: 
a detection device (Kare: [0036], [0039], [0052], [0071], and FIG. 1-2 the one or more sensors 102 and the voice-activated and/or voice recognition electronic assistant);
a first environmental sensor (Kare: [0023], [0025]-[0026], [0031]-[0032], [0036]-[0037], [0060], [0069], and FIG. 1 the one or more sensors 102: the environment is altered dynamically by real-time sensed information that is based on one or more of external sensors (external environment) or sensors monitoring the subject itself);
a network accessible platform (Kare: [0026], [0053], [0090]-[0091], FIG. 1, and FIG. 4: one or more components of the system (e.g., chair or bed, toilet, floor, etc. impregnated with sensors) operate in a networked environment using logic connections to one or more remote computing devices (e.g., a common network node, a network computer, a network node, a peer device, a personal computer, a router, a server, a tablet PC, a tablet, etc.) and typically includes many or all of the elements described above. In an embodiment, the logic connections include connections to a local area network (LAN), wide area network (WAN), and/or other networks. In an embodiment, the logic connections include connections to one or more enterprise-wide computer networks, intranets, and the internet. In an embodiment, the system 100, the one or more components of the system or the like operate in a cloud computing environment including one or more cloud computing systems (e.g., private cloud computing systems, public cloud computing systems, hybrid cloud computing systems, or the like)); and
a network (Kare: [0053], [0055], [0080], [0086], [0090]-[0091], and FIG. 1: one or more components of the system (e.g., chair or bed, toilet, floor, etc. impregnated with sensors) operate in a networked environment using logic connections to one or more remote computing devices (e.g., a common network node, a network computer, a network node, a peer device, a personal computer, a router, a server, a tablet PC, a tablet, etc.) and typically includes many or all of the elements described above. In an embodiment, the logic connections include connections to a local area network (LAN), wide area network (WAN), and/or other networks. In an embodiment, the logic connections include connections to one or more enterprise-wide computer networks, intranets, and the internet) communicatively coupling the sound detection device (Kare: [0036], [0039], [0052], [0071], and FIG. 1-2 the one or more sensors 102 and the voice-activated and/or voice recognition electronic assistant), the first environmental sensor (Kare: [0023], [0025]-[0026], [0031]-[0032], [0036]-[0037], [0060], [0069], and FIG. 1 the one or more sensors 102: the environment is altered dynamically by real-time sensed information that is based on one or more of external sensors (external environment) or sensors monitoring the subject itself), and the network accessible platform (Kare: [0026], [0053], [0090]-[0091], FIG. 1, and FIG. 4);
wherein the network accessible platform is programmed to evaluate the sound data received, via the network, from the sound detection device and generated by a user (Kare: [0039], [0117]-[0120], and FIG. 1-4) and a first sensor data received, via the network, from the first environmental sensor (Kare: [0021], [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102: a sensor configured to sense a thermal aspect of the subject includes a microwave radiometer operable to measure natural electromagnetic radiation from the subject's internal tissue in the microwave range) to determine an abnormal condition associated with the user (Kare: [0030], [0036], [0056], and FIG. 1: an audio or visual criticality indicator 119 signals a subject whose changing physical aspects satisfy a threshold condition (e.g., satisfying an emergency or critical threshold or satisfying a time condition or blood flow threshold), based, for example, on sensors monitoring the subject, self-reporting symptoms, and/or health history records) and to cause an action to be performed by at least one further device coupled to the network accessible platform (Kare: [0117]-[0120], [0125]-[0126], and FIG. 1-4: for example in response to sensor input (see above) indicating the patient is anxious or tense, the computer-controlled system creates an immersive environment using audiovisual display (see e.g., Sukthankar CVIIE (2005), pp. 162-172 Towards Ambient Projection for Intelligent Environments, which is incorporated herein by reference). In response to anxiety or other biological data or measured data sensed by the system, the environmental supplement can be altered, such as with video of the patient's home environment transmitted and reproduced on audiovisual displays to provide familiar environmental cues. Home environmental cues including aromas, lighting, wind and weather sounds, music, and familiar television shows are reproduced in the patient's hospital room to reduce stress and anxiety and promote sleep. Audiovisual output to reproduce the patient's home environment in the hospital may be done with bidirectional audio/video communication systems which incorporate additional channels to transmit environmental information), the action having been associated with the determined abnormal condition associated with the user (Kare: [0122]-[0126], and FIG. 1-4: The patient's bed may be motorized and controlled by the computer system. For example, if the computer-controlled system senses pain or discomfort in the patient (e.g., analysis of video taken of the patient or biological sensors in the bed or in the vicinity of the bed) then it may respond by moving the bed and changing the position/posture of the patient. Alternatively the system may vibrate the bed to encourage relaxation or to massage aching muscles. If the system senses the patient is drowsy (e.g., video input, EEG signals) or calculates sleep is required based on video monitoring, then it may respond by lowering the lights, reclining the bed, and playing restful sounds, e.g., ocean waves or rain falling).

Kare does not explicitly disclose the network accessible platform is programmed to interpret a sound data received, via the network, from the sound detection device and generated by a user to provide a response that is returned, via the network, the sound detection device for a verbal playback via a speaker that is associated with the sound detection device and/or for causing the sound detection device to perform a commendable action and to evaluate the sound data received, via the network, from the sound detection device and generated by a user, and the one or more sensors as the sound detection device and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user and a first sensor data received, via the network, from the first environmental sensor to determine an abnormal condition associated with the user and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user.

However, it has been known in the art of building/home automation to implement the one or more sensors as the sound detection device and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user and a first sensor data received, via the network, from the first environmental sensor to determine an abnormal condition associated with the user and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user, as suggested by Raman, which discloses the one or more sensors as the sound detection device (Raman: Abstract, column7 lines 61-column8 lines 37, and FIG. 1-3 the second computing device 110) and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user (Raman: column 12 lines 27-column 13 lines 5: the server device 402 can host the automated assistant 404, and computing device 418 can transmit inputs received at one or more assistant interfaces 420 to the server device 402. However, in some implementations, the automated assistant 404 can be hosted at the computing device 418 as a client automated assistant 418, and FIG. 4) and a first sensor data received (Raman: column 2 lines 33 - column 3 lines 26, column 8 lines 16 - column 9 lines 5, and FIG. 1: a method implemented by one or more processors is set forth as including operations such as processing data that is based on one or more sensors in an environment to determine a current condition of a dynamic condition of a user, wherein sound is being emitted, in the environment, from a computing device that is configured to adjust an adjustable characteristic of the sound based on the dynamic condition of the user), via the network, from the first environmental sensor to determine an abnormal condition associated with the user (Raman: column 2 lines 33 - column 3 lines 49, column 8 lines 16 - column 9 lines 5, and FIG. 1: In some implementations the user can be asleep, but regress from sleeping into a second condition. The regression can be in response to an event or environmental factor, such as wind blowing outside, traffic noises nearby, a spouse entering the home or getting up from bed, and/or any other action that can affect sleep of the user. An automated assistant, or other application or device, can identify the action as a disturbance to the user, and/or detect that the user has been disturbed, and modify one or more characteristics of the output accordingly. For example, in response to detecting a sleep disturbance, or that the user has regressed from sleep to the second condition, one or more characteristics of an output of a computing device can be adjusted in order to promote the user progressing from the second condition back to sleeping) and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user (Raman: column 2 lines 33 - column 3 lines 49, column 5 lines 35-56, column 8 lines 16 - column 9 lines 5, and FIG. 1: in response to determining that the user 104 has transitioned from the first condition to the second condition, the first computing device 106 can cause one or more changes to one or more characteristics of an output being provided by the first computing device 106. For instance, a characteristic that can be changed in response to determining that the user 104 transitioned from the first condition to the second condition can include audio volume, brightness of light, temperature of light, number of active speakers, equalization of sound, frequency of light and/or sound, and/or any other characteristic of an output of a computing device).

Therefore, in view of teachings by Kare and Raman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Kare to include the one or more sensors as the sound detection device and wherein the network accessible platform is programmed to evaluate a sound data received, via the network, from the sound detection device and generated by a user and a first sensor data received, via the network, from the first environmental sensor to determine an abnormal condition associated with the user and to cause an action to be performed by at least one further device coupled to the network accessible platform, the action having been associated with the determined abnormal condition associated with the user, as suggested by Raman. The motivation for this is to monitor conditions of a user in order to provide a corresponding control of other devices in the environment of the user.

The combination of Kare and Raman does not explicitly disclose the limitations of the network accessible platform is programmed to interpret a sound data received, via the network, from the sound detection device and generated by a user to provide a response that is returned, via the network, the sound detection device for a verbal playback via a speaker that is associated with the sound detection device and/or for causing the sound detection device to perform a commendable action and to evaluate the sound data received, via the network, from the sound detection device and generated by a user.

However, it has been known in the art of voice services to implement the network accessible platform is programmed to interpret a sound data received, via the network, from the sound detection device and generated by a user to provide a response that is returned, via the network, the sound detection device for a verbal playback via a speaker that is associated with the sound detection device and/or for causing the sound detection device to perform a commendable action and to evaluate the sound data received, via the network, from the sound detection device and generated by a user, as suggested by White, which discloses the network accessible platform (White: FIG. 1 the assistant services A40) is programmed to interpret a sound data received (White: Abstract, [0031]-[0040], and FIG. 1 the premises devices A30: Telephony unit A33 can listen at all times for a wake word using an internal microphone (e.g., using the handset, base unit, speaker phone, fax machine speaker phone, etc. capabilities). Local analysis may be performed by telephony unit A33 to recognize wake words or other sounds, audio may be provided to hub/router/gateway(s) A25 and/or to assistant service A40 to further process the audio, and combinations thereof), via the network (White: FIG. 1 the access networks A20 and the premises network A26), from the sound detection device and generated by a user (White: Abstract, [0037]-[0040], [0042]-[0043], [0078]-[0081], [0103]-[0106],  FIG. 1 and FIG. 3-5: Alternatively or additionally, safety pendant A34 listens to audio, and in the event the user is unable to press the button, wake word(s) or other sound (e.g., calls for help, screams, etc.) are recognized, allowing assistant service A40 to be used to indicate help is needed, and to provide more details about the help required, even when the individual is incapacitated. By way of further non-limiting example, safety pendant A34 incorporates video capture capabilities and watches for particular wake gestures. Additionally of alternatively, safety pendant A34 may be used a personal access device to assistant services A40. For example, a wake word is used to access assistant service A40 for emergencies, and a different wake word activates a regular, non-emergency use of assistant service A40) to provide a response that is returned (White: [0066]-[0067], [0078]-[0081], [0092]-[0098], and FIG. 3-5), via the network (FIG. 1 the access networks A20 and the premises network A26), the sound detection device for a verbal playback via a speaker ([0043], [0114], and FIG. 1 the speakers) that is associated with the sound detection device and/or for causing the sound detection device to perform a commendable action and to evaluate the sound data received, via the network, from the sound detection device and generated by a user (White: [0018]: Services offered by an assistant can include providing voice-activated control of electronic devices and software, for example home automation and multimedia devices; accessing software-based services (e.g., internet search); answering questions asked of the service (e.g., “What is the temperature in Washington, D.C.?”); serving as a “digital personal assistant,” making to-do lists, making shopping lists, dialing phones, setting alarms, setting calendar events and reminders, playing music from streaming services (e.g., Spotify, Pandora, etc.), playing radio stations; reading audiobooks, play videos, TV shows, and movies on televisions(e.g., Netflix®, Amazon® Video, You Tube®, etc.), ordering items (e.g., from a retail store, restaurant, etc.), and many other applications. The capabilities of an intelligent personal assistant (“assistant”) can be expanded by services from third parties (e.g., Alexa “Skills,” Google “Actions,” etc.), [0078]-[0083], [0114]: In various embodiments, speakers deployed as part of a Premises Device(s) A30 and/or Hub/Router/Gateway(s) A25 are used to play back pre-recorded sounds when the structure is non-occupied in order to give the illusion that the structure is occupied. These may be pre-recorded sounds from a manufacturer and/or from the provider of other service A50 and/or assistant service A40, or may be actual sounds from the house, mimicking the sounds of the voices of occupants, sounds of the particular resident's dog barking, etc, and FIG. 1).
Therefore, in view of teachings by Kare, Raman, and White, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the care room of Kare and Raman to include the network accessible platform is programmed to interpret a sound data received, via the network, from the sound detection device and generated by a user to provide a response that is returned, via the network, the sound detection device for a verbal playback via a speaker that is associated with the sound detection device and/or for causing the sound detection device to perform a commendable action and to evaluate the sound data received, via the network, from the sound detection device and generated by a user, as suggested by White. The motivation for this is to provide various services based on sound/voice of a user.

As to claim 2, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the first environmental sensor comprises a thermal detector (Kare: [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102:  the one or more sensors include at least one of remote or directly connected sensors, including but not limited to EEG, EKG, respiratory sensors, pupillometer, EOG, MEG, pulsometer, oximeter, fluid detector or analyzer (e.g., interstitial fluid, blood, cerebral spinal fluid, saliva, or other biological fluid analyzer such as a microfluidics device), biomechanical assessor, thermal sensor, spectrophotometer retinal interrogator, respiration detector, spirometer, implanted physiologic sensors, and others disclosed herein and White: [0004], [0023], [0042], [0098]-[00100], and FIG. 1: Again, detection of this sound allows this information to be relayed to assistant service A40 and/or other service A50, who can pass this information along to the end user; or in combination with other sensor information (e.g., burglar alarm status, motion sensors in the alarm or other devices, etc.), determine if a device has been left on by accident and perform appropriate actions accordingly. One action that could be taken is to turn the device off, if remote control or control of power supply is available. In some embodiments, there may be multiple listening devices in the premises, enabling isolation of the location of the device that needs attention and/or may be left operating) and the first sensor data comprises data indicative of a sensed temperature of the user (Kare: [0021], [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102: a sensor configured to sense a thermal aspect of the subject includes a microwave radiometer operable to measure natural electromagnetic radiation from the subject's internal tissue in the microwave range).

As to claim 3, Kare, Raman and White disclose the limitations of claim 2 further comprising the system as recited in claim 2, wherein the action comprises causing the at least one further device to present an alarm indicative of the user being determined to be ill (Kare: [0030], [0036], [0056], and FIG. 1: an audio or visual criticality indicator 119 signals a subject whose changing physical aspects satisfy a threshold condition (e.g., satisfying an emergency or critical threshold or satisfying a time condition or blood flow threshold), based, for example, on sensors monitoring the subject, self-reporting symptoms, and/or health history records). 

As to claim 6, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the sound data comprises sound data indicative of a user cough (Kare: [0022]-[0025]: the personal profile may also include information input from a healthcare worker (e.g., doctor, nurse, aid, etc.) based on observations of the subject. Based on the various input, the personal profile will be “matched” to the Environmental Supplement database, [0036], [0039], and FIG. 1: the customized Environmental Supplement, is based at least in part on physical aspects of the subject, including but not limited to measurable physical characteristics such as gender or gender identity, height, weight, fingerprint, physical malformations, appearance of skin, hair, or nails, appearance of eyes, respiratory sounds and rate, body temperature, blood gas level, heart rate, brain electrical activity, respiration rate, blood chemistry, blood cell counts, platelet counts, antibody titer, electrolyte levels, blood antigen type, tissue antigen type, evidence of pathogen exposure, lipid levels, perception of pain, depression or mood, body movement, gait, stiffness, tremors, evidence of cognition state, dehydration, injury, malaise, rigor, fever, cough, heart palpitations, numbness or tingling in any part of the body, swelling in any part of the body, wheezing, difficulty swallowing, nasal or bronchial congestion. dizziness or lightheadedness, fainting spells or loss of consciousness, lumps or bumps on the body, dry mouth, nausea, shortness of breath, thirst, weakness, sleepiness, hearing loss or problem, vision loss or problem, constipation, diarrhea, flatulence, other digestive disorder, urinary incontinence, loss of smell or problem, loss of voice or problem, loss of taste or problem, fine motor skill loss or change from prior status, gross motor skill loss or change from prior status, skin changes (e.g., birthmarks, etc.) body odor, content or change in microbiome of any body organ or surface (e.g., mouth, gut, skin, ear, eye, etc.), allergy, infection, addiction, hormonal imbalance, insomnia, or similar characteristics).

As to claim 7, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the sound data comprises sound data indicative of a user speaking with an abnormal speech pattern (Kare: [0022]-[0025]: the personal profile may also include information input from a healthcare worker (e.g., doctor, nurse, aid, etc.) based on observations of the subject. Based on the various input, the personal profile will be “matched” to the Environmental Supplement database, [0036], [0039], and FIG. 1: the customized Environmental Supplement, is based at least in part on physical aspects of the subject, including but not limited to measurable physical characteristics such as gender or gender identity, height, weight, fingerprint, physical malformations, appearance of skin, hair, or nails, appearance of eyes, respiratory sounds and rate, body temperature, blood gas level, heart rate, brain electrical activity, respiration rate, blood chemistry, blood cell counts, platelet counts, antibody titer, electrolyte levels, blood antigen type, tissue antigen type, evidence of pathogen exposure, lipid levels, perception of pain, depression or mood, body movement, gait, stiffness, tremors, evidence of cognition state, dehydration, injury, malaise, rigor, fever, cough, heart palpitations, numbness or tingling in any part of the body, swelling in any part of the body, wheezing, difficulty swallowing, nasal or bronchial congestion. dizziness or lightheadedness, fainting spells or loss of consciousness, lumps or bumps on the body, dry mouth, nausea, shortness of breath, thirst, weakness, sleepiness, hearing loss or problem, vision loss or problem, constipation, diarrhea, flatulence, other digestive disorder, urinary incontinence, loss of smell or problem, loss of voice or problem, loss of taste or problem, fine motor skill loss or change from prior status, gross motor skill loss or change from prior status, skin changes (e.g., birthmarks, etc.) body odor, content or change in microbiome of any body organ or surface (e.g., mouth, gut, skin, ear, eye, etc.), allergy, infection, addiction, hormonal imbalance, insomnia, or similar characteristics and White: [0042], [0106], and FIG. 1: listening devices are configured to detect the signature of a human voice in distress (e.g., screaming) or showing very high levels of stress. In another embodiment, signatures matching words used for distress (e.g., “help,” “stop,” or similar) in multiple languages are monitored).

As to claim 8, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein sound data comprises sound data indicative of the user having cold or flu symptoms (Kare: [0022]-[0025]: the personal profile may also include information input from a healthcare worker (e.g., doctor, nurse, aid, etc.) based on observations of the subject. Based on the various input, the personal profile will be “matched” to the Environmental Supplement database, [0036], [0039], and FIG. 1: the customized Environmental Supplement, is based at least in part on physical aspects of the subject, including but not limited to measurable physical characteristics such as gender or gender identity, height, weight, fingerprint, physical malformations, appearance of skin, hair, or nails, appearance of eyes, respiratory sounds and rate, body temperature, blood gas level, heart rate, brain electrical activity, respiration rate, blood chemistry, blood cell counts, platelet counts, antibody titer, electrolyte levels, blood antigen type, tissue antigen type, evidence of pathogen exposure, lipid levels, perception of pain, depression or mood, body movement, gait, stiffness, tremors, evidence of cognition state, dehydration, injury, malaise, rigor, fever, cough, heart palpitations, numbness or tingling in any part of the body, swelling in any part of the body, wheezing, difficulty swallowing, nasal or bronchial congestion. dizziness or lightheadedness, fainting spells or loss of consciousness, lumps or bumps on the body, dry mouth, nausea, shortness of breath, thirst, weakness, sleepiness, hearing loss or problem, vision loss or problem, constipation, diarrhea, flatulence, other digestive disorder, urinary incontinence, loss of smell or problem, loss of voice or problem, loss of taste or problem, fine motor skill loss or change from prior status, gross motor skill loss or change from prior status, skin changes (e.g., birthmarks, etc.) body odor, content or change in microbiome of any body organ or surface (e.g., mouth, gut, skin, ear, eye, etc.), allergy, infection, addiction, hormonal imbalance, insomnia, or similar characteristics).

As to claim 9, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the first environmental sensor comprises an air temperature sensor (Kare: [0121], [0129], and FIG. 1 the one or more sensors 102: Environmental sensors are placed at a distal site (e.g., outside the facility, outdoors in a park, or at the patient's home) to transmit data to the system computer (server). Environmental sensors are employed to provide input on external/distal environments. Sensors are deployed at a distal site to report temperature, light levels, noise levels, humidity, and oxygen content to the system computer. For example, a temperature sensor, a light sensor, and atmospheric sensors may be deployed at a park near the hospital to monitor and report the environmental parameters outdoors. Environmental sensors to measure air quality, humidity, temperature and ambient light are available from Digi-Key Corp., Thief River Falls, Minn.)).

As to claim 11, Kare, Raman and White disclose the limitations of claim 9 further comprising the system as recited in claim 9, wherein the action comprises causing the at least one further component to control a state of a window (Kare: [0071], [0121], and FIG. 1-2: a component of the system and method involves electronically instructing or causing an alteration 280 to the subject's environment (e.g., alter lighting, sounds, visual images, electronic assistant communication, etc.) based on the identification of the Environmental Supplement(s). In an embodiment, a threshold condition must be satisfied in order for the system and method to instruct the alteration of the subject's environment. As described herein elsewhere, the output includes, but is not limited to, suggestions or choices of various Environmental Supplements, including visual, audio, recorded information, real-time information, computer-generated information, electronic assistant(s) or others described herein. Various audio or visual devices for providing the Environmental Supplement(s) have been described herein, including for example, speakers (e.g., to provide white noise, music, or sounds, and may include surround sound or pan sound), sound dampening devices (e.g., retractable, noise-dampening wall or window treatments, automatic screens surrounding the subject such as one in a bed or chair), projectors (e.g., 2D, 3D, holographic, etc.), television(s) as one or an array, dynamic projection, stereoscope projection, etc. and may include one or more projectors including those that are capable of changing the surface topography or geometry in the room, rear projection screens, high resolution screens, gigapixel screens (LED, LCD, etc.), powerwalls, tiled or modular displays, immersive visualization displays, spatially immersive displays, immersive computer graphics, monitors (e.g., closed circuit monitors with cameras set at home for a subject's ability to ascertain, and enjoy and partake in, the home environment such as pets, household events, etc.), dimmable machine information displays, retractable or movable screens, etc. In an embodiment, the audio delivery device includes at least one of a sound dampening, white noise delivery, or noise-cancellation device. In an embodiment, the audio delivery device includes at least one device for producing at least one of surround sound, pan sound, or spatial sound).

As to claim 12, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the first environmental sensor comprises an air quality sensor (Kare: [0121], [0129], and FIG. 1 the one or more sensors 102: Environmental sensors are placed at a distal site (e.g., outside the facility, outdoors in a park, or at the patient's home) to transmit data to the system computer (server). Environmental sensors are employed to provide input on external/distal environments. Sensors are deployed at a distal site to report temperature, light levels, noise levels, humidity, and oxygen content to the system computer. For example, a temperature sensor, a light sensor, and atmospheric sensors may be deployed at a park near the hospital to monitor and report the environmental parameters outdoors. Environmental sensors to measure air quality, humidity, temperature and ambient light are available from Digi-Key Corp., Thief River Falls, Minn.)).

As to claim 14, Kare, Raman and White disclose the limitations of claim 12 further comprising the system as recited in claim 12, wherein the action comprises causing the at least one further device to control a state of a window (Kare: [0071], [0121], and FIG. 1-2: a component of the system and method involves electronically instructing or causing an alteration 280 to the subject's environment (e.g., alter lighting, sounds, visual images, electronic assistant communication, etc.) based on the identification of the Environmental Supplement(s). In an embodiment, a threshold condition must be satisfied in order for the system and method to instruct the alteration of the subject's environment. As described herein elsewhere, the output includes, but is not limited to, suggestions or choices of various Environmental Supplements, including visual, audio, recorded information, real-time information, computer-generated information, electronic assistant(s) or others described herein. Various audio or visual devices for providing the Environmental Supplement(s) have been described herein, including for example, speakers (e.g., to provide white noise, music, or sounds, and may include surround sound or pan sound), sound dampening devices (e.g., retractable, noise-dampening wall or window treatments, automatic screens surrounding the subject such as one in a bed or chair), projectors (e.g., 2D, 3D, holographic, etc.), television(s) as one or an array, dynamic projection, stereoscope projection, etc. and may include one or more projectors including those that are capable of changing the surface topography or geometry in the room, rear projection screens, high resolution screens, gigapixel screens (LED, LCD, etc.), powerwalls, tiled or modular displays, immersive visualization displays, spatially immersive displays, immersive computer graphics, monitors (e.g., closed circuit monitors with cameras set at home for a subject's ability to ascertain, and enjoy and partake in, the home environment such as pets, household events, etc.), dimmable machine information displays, retractable or movable screens, etc. In an embodiment, the audio delivery device includes at least one of a sound dampening, white noise delivery, or noise-cancellation device. In an embodiment, the audio delivery device includes at least one device for producing at least one of surround sound, pan sound, or spatial sound).

As to claim 15, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, further comprising a second environmental sensor (Kare: [0023], [0025]-[0026], [0031]-[0032], [0036]-[0037], [0060], [0069], and FIG. 1 the one or more sensors 102: the environment is altered dynamically by real-time sensed information that is based on one or more of external sensors (external environment) or sensors monitoring the subject itself and Raman: column 2 lines 33 - column 3 lines 26, column 8 lines 16 - column 9 lines 5, and FIG. 1: a method implemented by one or more processors is set forth as including operations such as processing data that is based on one or more sensors in an environment to determine a current condition of a dynamic condition of a user, wherein sound is being emitted, in the environment, from a computing device that is configured to adjust an adjustable characteristic of the sound based on the dynamic condition of the user) and wherein the network communicatively couples the sound detection device, the first environmental sensor, the network accessible platform (Kare: [0026], [0053], [0090]-[0091], FIG. 1, and FIG. 4: one or more components of the system (e.g., chair or bed, toilet, floor, etc. impregnated with sensors) operate in a networked environment using logic connections to one or more remote computing devices (e.g., a common network node, a network computer, a network node, a peer device, a personal computer, a router, a server, a tablet PC, a tablet, etc.) and typically includes many or all of the elements described above. In an embodiment, the logic connections include connections to a local area network (LAN), wide area network (WAN), and/or other networks. In an embodiment, the logic connections include connections to one or more enterprise-wide computer networks, intranets, and the internet. In an embodiment, the system 100, the one or more components of the system or the like operate in a cloud computing environment including one or more cloud computing systems (e.g., private cloud computing systems, public cloud computing systems, hybrid cloud computing systems, or the like) and Raman: column 2 lines 33 - column 3 lines 49, column 8 lines 16 - column 9 lines 5, and FIG. 1: In some implementations the user can be asleep, but regress from sleeping into a second condition. The regression can be in response to an event or environmental factor, such as wind blowing outside, traffic noises nearby, a spouse entering the home or getting up from bed, and/or any other action that can affect sleep of the user. An automated assistant, or other application or device, can identify the action as a disturbance to the user, and/or detect that the user has been disturbed, and modify one or more characteristics of the output accordingly. For example, in response to detecting a sleep disturbance, or that the user has regressed from sleep to the second condition, one or more characteristics of an output of a computing device can be adjusted in order to promote the user progressing from the second condition back to sleeping and White: [0004], [0023], [0042], [0098]-[00100], and FIG. 1: Again, detection of this sound allows this information to be relayed to assistant service A40 and/or other service A50, who can pass this information along to the end user; or in combination with other sensor information (e.g., burglar alarm status, motion sensors in the alarm or other devices, etc.), determine if a device has been left on by accident and perform appropriate actions accordingly. One action that could be taken is to turn the device off, if remote control or control of power supply is available. In some embodiments, there may be multiple listening devices in the premises, enabling isolation of the location of the device that needs attention and/or may be left operating), and the second environmental sensor and the network accessible platform is programmed to evaluate the sound data received, via the network, from the sound detection device and generated by the user (Kare: [0039], [0117]-[0120], and FIG. 1-4 and White: [0042], [0106], and FIG. 1: listening devices are configured to detect the signature of a human voice in distress (e.g., screaming) or showing very high levels of stress. In another embodiment, signatures matching words used for distress (e.g., “help,” “stop,” or similar) in multiple languages are monitored), the first sensor data received, via the network, from the first environmental sensor (Kare: [0021], [0032], [0056]-[0057], [0060], and FIG. 1 the one or more sensors 102: a sensor configured to sense a thermal aspect of the subject includes a microwave radiometer operable to measure natural electromagnetic radiation from the subject's internal tissue in the microwave range and Raman: column 2 lines 33 - column 3 lines 26, column 8 lines 16 - column 9 lines 5, and FIG. 1: a method implemented by one or more processors is set forth as including operations such as processing data that is based on one or more sensors in an environment to determine a current condition of a dynamic condition of a user, wherein sound is being emitted, in the environment, from a computing device that is configured to adjust an adjustable characteristic of the sound based on the dynamic condition of the user), and a second sensor data, received via the network, from the second environmental sensor to determine the abnormal condition associated with the user (Kare: [0030], [0036], [0056], and FIG. 1: an audio or visual criticality indicator 119 signals a subject whose changing physical aspects satisfy a threshold condition (e.g., satisfying an emergency or critical threshold or satisfying a time condition or blood flow threshold), based, for example, on sensors monitoring the subject, self-reporting symptoms, and/or health history records, Raman: column 2 lines 33 - column 3 lines 49, column 8 lines 16 - column 9 lines 5, and FIG. 1: In some implementations the user can be asleep, but regress from sleeping into a second condition. The regression can be in response to an event or environmental factor, such as wind blowing outside, traffic noises nearby, a spouse entering the home or getting up from bed, and/or any other action that can affect sleep of the user. An automated assistant, or other application or device, can identify the action as a disturbance to the user, and/or detect that the user has been disturbed, and modify one or more characteristics of the output accordingly. For example, in response to detecting a sleep disturbance, or that the user has regressed from sleep to the second condition, one or more characteristics of an output of a computing device can be adjusted in order to promote the user progressing from the second condition back to sleeping, and White: [0018]: Services offered by an assistant can include providing voice-activated control of electronic devices and software, for example home automation and multimedia devices; accessing software-based services (e.g., internet search); answering questions asked of the service (e.g., “What is the temperature in Washington, D.C.?”); serving as a “digital personal assistant,” making to-do lists, making shopping lists, dialing phones, setting alarms, setting calendar events and reminders, playing music from streaming services (e.g., Spotify, Pandora, etc.), playing radio stations; reading audiobooks, play videos, TV shows, and movies on televisions(e.g., Netflix®, Amazon® Video, You Tube®, etc.), ordering items (e.g., from a retail store, restaurant, etc.), and many other applications. The capabilities of an intelligent personal assistant (“assistant”) can be expanded by services from third parties (e.g., Alexa “Skills,” Google “Actions,” etc.), [0078]-[0083], [0114]: In various embodiments, speakers deployed as part of a Premises Device(s) A30 and/or Hub/Router/Gateway(s) A25 are used to play back pre-recorded sounds when the structure is non-occupied in order to give the illusion that the structure is occupied. These may be pre-recorded sounds from a manufacturer and/or from the provider of other service A50 and/or assistant service A40, or may be actual sounds from the house, mimicking the sounds of the voices of occupants, sounds of the particular resident's dog barking, etc, and FIG. 1). 

As to claim 16, Kare, Raman and White disclose the limitations of claim 15 further comprising the system as recited in claim 15, wherein the first environmental sensor is located within the environment and the second environmental sensor is located outside of the environment (Kare: [0121], [0129], and FIG. 1 the one or more sensors 102: Environmental sensors are placed at a distal site (e.g., outside the facility, outdoors in a park, or at the patient's home) to transmit data to the system computer (server). Environmental sensors are employed to provide input on external/distal environments. Sensors are deployed at a distal site to report temperature, light levels, noise levels, humidity, and oxygen content to the system computer. For example, a temperature sensor, a light sensor, and atmospheric sensors may be deployed at a park near the hospital to monitor and report the environmental parameters outdoors. Environmental sensors to measure air quality, humidity, temperature and ambient light are available from Digi-Key Corp., Thief River Falls, Minn.)).

As to claim 18, Kare, Raman and White disclose the limitations of claim 16 further comprising the system as recited in claim 16, wherein the action comprises causing the at least one further device to control a state of a window (Kare: [0071], [0121], and FIG. 1-2: a component of the system and method involves electronically instructing or causing an alteration 280 to the subject's environment (e.g., alter lighting, sounds, visual images, electronic assistant communication, etc.) based on the identification of the Environmental Supplement(s). In an embodiment, a threshold condition must be satisfied in order for the system and method to instruct the alteration of the subject's environment. As described herein elsewhere, the output includes, but is not limited to, suggestions or choices of various Environmental Supplements, including visual, audio, recorded information, real-time information, computer-generated information, electronic assistant(s) or others described herein. Various audio or visual devices for providing the Environmental Supplement(s) have been described herein, including for example, speakers (e.g., to provide white noise, music, or sounds, and may include surround sound or pan sound), sound dampening devices (e.g., retractable, noise-dampening wall or window treatments, automatic screens surrounding the subject such as one in a bed or chair), projectors (e.g., 2D, 3D, holographic, etc.), television(s) as one or an array, dynamic projection, stereoscope projection, etc. and may include one or more projectors including those that are capable of changing the surface topography or geometry in the room, rear projection screens, high resolution screens, gigapixel screens (LED, LCD, etc.), powerwalls, tiled or modular displays, immersive visualization displays, spatially immersive displays, immersive computer graphics, monitors (e.g., closed circuit monitors with cameras set at home for a subject's ability to ascertain, and enjoy and partake in, the home environment such as pets, household events, etc.), dimmable machine information displays, retractable or movable screens, etc. In an embodiment, the audio delivery device includes at least one of a sound dampening, white noise delivery, or noise-cancellation device. In an embodiment, the audio delivery device includes at least one device for producing at least one of surround sound, pan sound, or spatial sound).

As to claim 19, Kare, Raman and White disclose the limitations of claim 1 further comprising the system as recited in claim 1, wherein the action to be performed by the at least one further device coupled to the network accessible platform comprises causing a notification to be sent to a third-party device registered with the system (Kare: [0030], [0036], [0040], [0081], [0128], and FIG. 1-2: one or more of the physical aspects of the subject utilized in the personal profile may be self-reported, derived from the subject's medical history (e.g., electronic health records), reported by a third party (e.g., insurance company, healthcare worker, family, friend, companion, etc.), or sensed directly in indirectly by the one or more sensors).

As to claim 20, Kare, Raman and White disclose the limitations of claim 19 further comprising the system as recited in claim 19, the action to be performed by the at least one further device coupled to the network accessible platform comprises allowing the third- party device to have access to one or both of an input device and an output device associated with the sound detection device (Kare: [0030], [0036], [0040], [0081], [0128], FIG. 1-2 and FIG. 4: In an embodiment, information attained from one component or aspect of the system is shared or transferred to another part of the system. For example, a blood pressure sensor transmits signals to another component of the system which activates a heart rate monitor or other sensor. Further, a healthcare worker may enter observations of the subject into the system, thus the system represents in an embodiment an integrated system of multi-directional communication between a subject, a healthcare worker, one or more sensors or other input devices, and one or more databases for determining the dynamic Environmental Supplement pre-determined to provide the most beneficial environment for the overall health of the subject).

Claims 4-5, 10 , 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al. (Kare – US 2015/0294086 A1) in view of Raman et al. (Raman – US 10,657,968 B1) and White et al. (White – US 2018/0152557 A1) and further in view of Kupa et al. (Kupa – US 218/0017947 A1).

As to claim 4, Kare, Raman and White disclose the limitations of claim 2 except for the claimed limitations of the system as recited in claim 2, wherein the thermal detector is a component part of a room thermostat. 
However, it has been known in the art of monitoring conditions of a user to implement the thermal detector is a component part of a room thermostat, as suggested by Kupa, which discloses the thermal detector is a component part of a room thermostat (Kupa: Abstract, [0038], [0041], [0043], [0048], and FIG. 1-2: the unified environmental appliance may then configure the HVAC for the patient room to the received set point for temperature. Control devices 214 (such as a room temperature control) may receive the set point and cause the temperature for the set point to be displayed via a display device of the control device. A patient room, for example, may include user control devices such as an HVAC thermostat, light switches, and shade controllers ). 
Therefore, in view of teachings by Kare, Raman, White and Kupa, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the care room of Kare, Raman and White to include the thermal detector is a component part of a room thermostat, as suggested by Kupa. The motivation for this is to optimize building system control of a care room.

As to claim 5, Kare, Raman, White and Kupa disclose the limitations of claim 4 further comprising the system as recited in claim 4, wherein the at least one further device comprises a server associated with a hospitality service provider (Kare: [0053], [0090], [0118], [0121], FIG. 1 and FIG. 4: Physiologic and medical sensors are placed on the patient or in the hospital room and transmit data to the system computer (server). For example, remote electroencephalograph (EEG) detectors are used to monitor and report brain electrical activity including beta, alpha, theta, and delta waves associated with waking, relaxation, light sleep and heavy sleep respectively).

As to claim 10, Kare, Raman, White and Kupa disclose the limitations of claim 9 further comprising the system as recited in claim 9, wherein the action comprises causing the at least one further device to control a state of a component of an HVAC system (Kupa: [0024], [0041], [0043], [0048], [0055], and FIG. 1-2: the unified environment appliance 210 may report to the environmental control sever, changes to set points for HVAC systems (e.g., temperature settings), shading configurations, lighting configuration, that are carried out by users (patients, medical staff) for a patient room. The environmental control server 204 may also store such user modified settings for HVAC or other systems (correlated with their patient room and time stamp) as additional environmental condition data 208 in the data store 224. Further, set points communicated by the environmental control sever to the unified environmental appliance and/or building systems may also be stored as additional environmental condition data 208 in the data store 224). 

As to claim 13, Kare, Raman, White and Kupa disclose the limitations of claim 12 further comprising the system as recited in claim 12, wherein the action comprises causing the at least one further device to control a state of a component of an HVAC system (Kupa: [0024], [0041], [0043], [0048], [0055], and FIG. 1-2: the unified environment appliance 210 may report to the environmental control sever, changes to set points for HVAC systems (e.g., temperature settings), shading configurations, lighting configuration, that are carried out by users (patients, medical staff) for a patient room. The environmental control server 204 may also store such user modified settings for HVAC or other systems (correlated with their patient room and time stamp) as additional environmental condition data 208 in the data store 224. Further, set points communicated by the environmental control sever to the unified environmental appliance and/or building systems may also be stored as additional environmental condition data 208 in the data store 224). 

As to claim 17, Kare, Raman, White and Kupa disclose the limitations of claim 16 further comprising the system as recited in claim 16, wherein the action comprises causing the at least one further device to control a state of a component of an HVAC system (Kupa: [0024], [0041], [0043], [0048], [0055], and FIG. 1-2: the unified environment appliance 210 may report to the environmental control sever, changes to set points for HVAC systems (e.g., temperature settings), shading configurations, lighting configuration, that are carried out by users (patients, medical staff) for a patient room. The environmental control server 204 may also store such user modified settings for HVAC or other systems (correlated with their patient room and time stamp) as additional environmental condition data 208 in the data store 224. Further, set points communicated by the environmental control sever to the unified environmental appliance and/or building systems may also be stored as additional environmental condition data 208 in the data store 224).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Khadloya et al., US 2019/0246075 A1, discloses audio-visual monitoring using a virtual assistant.
Zhong et al., US 11,176,940 B1, relaying availability using a virtual assistant.
Sayadi et al., US 2020/0205580 A1, discloses home automation with features to improve sleep.
Roca et al. 2021 Validation of a Virtual Assistant for Improving Medication Adherence in Patients with Comorbid Type 2 Diabetes Mellitus and Depressive Disorder.
Gouda et al. 2021 Feasibility of Incorporating Voice Technology and Virtual Assistants in Cardiovascular Care and Clinical Trials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684